Title: From George Washington to William Heath, 17 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh April 17th 1782
                        
                        The enclosed state of Queries I transmit for your consideration, and beg to have your observations thereon as
                            soon as may be convenient; an early period will be most agreeable, as it is impossible for me to say how soon I may be
                            obliged to make use of them—You will be pleased to communicate the same to Major Genl Howe, & Brigadier Genl
                            Patterson, that I may also be favored with their opinions on the subject. Let me add also Baron De Steuben, who I believe
                            is at West Point.
                        I have not yet seen the Contract for the moving Army, but am told by the gentlemen concerned, that the Places
                            for the Deposit of Magazines, are to be determined by me; as also what are to be deemed the Dependencies of West
                            Point—That I may be enabled to decide on these two points, I shall be much obliged by your opinion & that of the
                            general Officers above mentioned. In giving your sentiments on the former, many contingencies of the Campaign are to be
                            taken into consideration—The latter may be ascertained with precision. I am Dear Sir With very great regard Your Most
                            Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. It is necessary to premise that, the Contracts for West point & its Dependencies, and the
                                other, for the moving Army, are indifferent persons, which creates the distinction, & the necessity of
                                determining; which I am called upon to do.
                        
                        
                            G. W——n
                        
                    